 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ANTHONY JAY BREDBERG,                            CASE NO. C20-190 MJP

11                                 Plaintiff,                ORDER GRANTING MOTION TO
                                                             STAY DISCOVERY
12                 v.

13          RANDY MIDDAUGH, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Defendants’ Motion to Stay Discovery (Dkt. No.

17   24). Having reviewed the Motion, the Response, the Reply (Dkt. No. 50), and the relevant

18   record, the Court GRANTS the Motion and stays all discovery in this matter for 60 days.

19          The clerk is ordered to provide copies of this order to all counsel.

20          Dated April 9, 2020.

21

22
                                                          A
                                                          Marsha J. Pechman
                                                          Senior United States District Judge
23

24


     ORDER GRANTING MOTION TO STAY DISCOVERY - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO STAY DISCOVERY - 2
